MEMORANDUM **
Antonio Janolo Bihasa, a native and citizen of the Philippines, petitions pro se for review of a final decision of the Board of Immigration Appeals (“BIA”) dismissing his appeal of an immigration judge’s denial of his application for asylum and withholding of deportation. We have jurisdiction to review a final order of the BIA pursuant to 8 U.S.C. § 1105a(a),1 and we deny the petition.
We review the BIA’s factual findings, including whether a petitioner has demonstrated past persecution or a well-founded fear of future persecution, for substantial evidence, and we uphold the BIA ruling unless the evidence compels a contrary result. Pedro-Mateo v. INS, 224 F.3d 1147, 1150 (9th Cir.2000).
Because the record does not compel the conclusion that Bihasa was persecuted or reasonably fears persecution on account of political opinion or any other prohibited ground, the BIA’s conclusion that he did not establish eligibility for asylum is supported by substantial evidence. See id. It follows that Bihasa did not satisfy the more stringent standard for withholding of deportation. See id.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.


. Under the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 ("IIRIRA”), deportation proceedings initiated prior to April 1, 1997, for which a final order of deportation is issued after October 30, 1996, are subject to the transitional rules. Kalaw v. INS, 133 F.3d 1147, 1150-51 (9th Cir.1997). Because deportation proceedings were initiated against Bihasa on January 28, 1993, and a final order of deportation was issued on September 12, 2000, the transitional rules apply to his case.